PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
LINDER et al.
Application No. 15/554,055
Filed: 28 Aug 2017
For: OBTAINING A PV FILM STRUCTURE BY MEANS OF A ROOM TEMPERATURE METHOD AND ROOM TEMPERATURE METHOD FOR PRODUCING A PV FILM STRUCTURE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provision of 37 CFR 1.137(a), filed October 31, 2021, to revive the above-identified application.  

The petition is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed July 10, 2020. The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by CFR 41.20(b), (2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(a)(2).  No extension of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is October 11, 2020.  The Notice of Abandonment was mailed on January 25, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s)(1).






With regards to item (1), applicant failed to respond to the office action dated July 10, 2020.  A copy of the Advisory Action Before the Filing of an Appeal Brief accompanies this decision. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET


Enclosure:  Advisory Action Before the Filing of an Appeal Brief




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)